NO. 07-11-00086-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL E

                                     JUNE 29, 2011


                    BRENDA LEE LEATHERWOOD, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


            FROM THE 194TH DISTRICT COURT OF DALLAS COUNTY;

            NO. F-0634407-M; HONORABLE ERNEST B. WHITE, JUDGE


Before CAMPBELL and HANCOCK, JJ. and BOYD, S.J.1


                              MEMORANDUM OPINION

      Counsel for appellant Brenda Lee Leatherman filed a motion to withdraw appeal.

In a signed attachment, appellant states that she wishes to withdraw the appeal. We

find the motion and attachment collectively meet the requirement of Rule of Appellate

Procedure 42.2(a) that appellant and her attorney must sign a motion to dismiss the

appeal. Tex. R. App. P. 42.2(a).




      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
      No decision of this court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                    James T. Campbell
                                                         Justice


Do not publish.




                                         2